DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges no priority is claimed.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/19/2020 and 11/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claims 4 and 5 and 19 recite “after sufficient data is collected for discerning a velocity associated with the at least one target.” It is not clear what is the meets and bounds of the term “sufficient data.” The specification is silent in providing a special definition for “sufficient data” and only merely mentions “sufficient data” for velocity information. Therefore claim 4 is rendered indefinite. The examiner suggests removing the term “sufficient” from claim limitation. The purpose of examination, the examiner interprets the claim limitation “sufficient data” as “data.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 10-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mani et al. (US 2017/0054449 A1).
Regarding Claim 1, Mani et al. (‘449) anticipates “an apparatus (paragraph 6: methods and apparatus for compression of radar signals in radar system) comprising: 
a radar transceiver (paragraph 22: Figure 20: FMCW radar system 2000 may include multiple transmit channels 2004 for transmitting FMCW signals and multiple receive channels 2002 for receiving the reflected transmitted signals) to, via a communication channel (paragraph 92: Figure 20: transmit channel 2004, receive channel 2002), transmit radar signals and, in response, receive signals (paragraph 26: a Frequency Modulated Continuous Wave (FMCW) radar transmits, via one or more transmit antennas, a radio frequency (RF) frequency ramp referred to as a chirp…further, multiple chirps may be transmitted in a unit referred to as a frame…the transmitted chirps are reflected from any objects in the field of view (FOV) the radar and are received by one or more receive antennas); and 
a data processing circuit (paragraph 45: Figures 3-5, 10-11…the compression management component 400 is suitable for use in an embedded radar system and manages the compression and decompression of samples output by the 1D FFT of radar signal processing) to differentiate a subset of representations of the received signals (paragraph 87: Figure. 16 illustrates the format of a variable bit width BFP (VBBFP) compressed sample super block assuming the super block includes two sub-blocks) as being selected ones of the (paragraph 27: the pre-processing may include performing a range Fast Fourier Transform (FFT) on the digitized samples of each reflected chirp to convert the data to the frequency domain…this range FFT may also be referred to as a one-dimensional (1D) FFT…peak values correspond to ranges (distances) of objects; paragraph 34: in FMCW radar signal processing…the dynamic range for adjacent range bins and for the same range bin across different chirps may also quite be small…thus, a block floating point compression technique can be used to compress samples after the 1D FFT that are either in the same or in adjacent range bins) and 
to compress the representations (paragraph 6: a compression component configured to compress blocks of range values to generate compressed blocks of range values, and a radar data memory configured to store compressed blocks of range values generated by the compression component) by using variable-mantissa floating-point numbers  (paragraph 86: variable bit width block floating point (VBBFP) compression…in VBBFP compression, a block of samples to be compressed is divided into multiple equal sized sub-blocks of m sample; Figure 14: 1404 saturate mantissa to desired mantissa bit width; paragraph 32: block floating point compression… variable bit width for mantissa) having mantissa values that vary based at least in part on at least one strength characteristic of the respective representations (paragraph 34:  In FMCW radar signal processing, a chirp after the 1D FFT may have a dynamic range as high as 90 dB…this high dynamic range is the result of the path loss difference between nearby targets and faraway targets…a 90 dB dynamic range would require approximately fifteen bits of mantissa as each bit provides approximately 6 dB of dynamic range … however, the dynamic range across antennas for a single range bin may be relatively small, e.g., less than 30 dB, which would require approximately five bits of mantissa…further, the dynamic range for adjacent range bins and for the same range bin across different chirps may also quite be small…thus, a block floating point compression technique can be used to compress samples after the 1D FFT that are either in the same or in adjacent range bins1; paragraph 32: block floating point (BFP) compression of radar data after the 1D FFT is performed is provided… block floating point representations in signal processing increase the dynamic range that can be represented by a limited number of bits…in a typical block floating point representation, a block of samples is represented as an exponent common to each sample and a mantissa for each sample…the common exponent is determined for the block of samples based on the largest magnitude sample in the block…in some instances, the mantissa for each sample in the group is represented by the number of bits that accommodates the mantissa of the largest sample; paragraph 33: block floating  point representations are useful for signal dynamics where the amplitudes fluctuate over time yet neighboring samples have similar amplitudes in a particular group)”.  
Regarding Claim 2, which is dependent on independent claim 1, Mani et al. (‘449) anticipates the apparatus of claim 1. Mani et al. (‘449) further anticipates “memory circuitry, and wherein the radar transceiver is to store the selected ones of the (paragraph 26: the digitized samples are pre-processed and stored in memory, which is referred to as radar data memory herein…once the data for an entire frame is stored in the radar data memory, the data is post-processed to detect any objects in the FOV and to identify the range, velocity and angle of arrival of detected objects) is to compress the representations via the variable-mantissa floating- point numbers (paragraph 86: variable bit width block floating point (VBBFP) compression…in VBBFP compression, a block of samples to be compressed is divided into multiple equal sized sub-blocks of m sample) having mantissa values that vary based at least in part on at least one strength characteristic (paragraph 34:  In FMCW radar signal processing, a chirp after the 1D FFT may have a dynamic range as high as 90 dB…this high dynamic range is the result of the path loss difference between nearby targets and faraway targets…a 90 dB dynamic range would require approximately fifteen bits of mantissa as each bit provides approximately 6 dB of dynamic range … however, the dynamic range across antennas for a single range bin may be relatively small, e.g., less than 30 dB, which would require approximately five bits of mantissa…further, the dynamic range for adjacent range bins and for the same range bin across different chirps may also quite be small…thus, a block floating point compression technique can be used to compress samples after the 1D FFT that are either in the same or in adjacent range bins2; paragraph 32: block floating point (BFP) compression of radar data after the 1D FFT is performed is provided… block floating point representations in signal processing increase the dynamic range that can be represented by a limited number of bits…in a typical block floating point representation, a block of samples is represented as an exponent common to each sample and a mantissa for each sample…the common exponent is determined for the block of samples based on the largest magnitude sample in the block…in some instances, the mantissa for each sample in the group is represented by the number of bits that accommodates the mantissa of the largest sample; paragraph 33: block floating  point representations are useful for signal dynamics where the amplitudes fluctuate over time yet neighboring samples have similar amplitudes in a particular group)”.  
Regarding Claim 3, which is dependent on independent claim 1, Mani et al. (‘449) anticipates the apparatus of claim 1. Mani et al. (‘449) further anticipates “the data processing circuit includes FFT (Fast Fourier Transform) circuitry to compress the representations (paragraph 35: the output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels; paragraph 36: to perform the BFP compression of the 1D FFT samples, the common scale factor for a block of samples is determined and then the samples are compressed based on this common scale factor), and wherein said at least one strength characteristic includes one or a combination of the following: 
an amplitude assessment, a signal to noise assessment, and an assessment based on at least one peak parameter associated with the received signals (paragraph 27: performing a range Fast Fourier Transform (FFT) on the digitized samples of each reflected chirp to convert the data to the frequency domain…this range FFT may also be referred to as a one-dimensional (1D) FFT…peak values correspond to ranges (distances) of objects)”.  
Regarding Claim 10, which is dependent on independent claim 1, Mani et al. (‘449) anticipates the apparatus of claim 1. Mani et al. (‘449) further anticipates “memory circuitry (paragraph 96: the radar data memory component 2024 provides storage for radar data during the signal processing performed by the signal processor component 2044…the radar data storage component 2024 includes a compression management component 2025 and a radar data memory component 2026…the radar data memory component 2026 may be any suitable random access memory (RAM), e.g., static RAM…the radar data memory component 2026 includes sufficient memory to store radar data corresponding to the largest expected frame of chirps), 
a first transform circuitry to compress the representations and store the compressed representations in range bins of the 15Docket No. 82153161US01 memory circuitry (paragraph 34:  In FMCW radar signal processing, a chirp after the 1D FFT may have a dynamic range as high as 90 dB… a block floating point compression technique can be used to compress samples after the 1D FFT that are either in the same or in adjacent range bins; paragraph 35: BFP compression, the output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels, using a common scale factor of four bits for the block, and using a mantissa of seven bits for each of the four samples in the block … the total compressed block size is 32 bits (2*2*7+4=32 bits) resulting in a 50 percent compressed…since each mantissa occupies seven bits, the dynamic range possible per bin is approximately 42 dB…recall that the per bin dynamic range requirement of 30 dB due to the dynamic range across antennas for a single range bin is also met with approximately 12 dB margin), and 
a second transform circuitry to decompress the compressed representations (paragraph 47: Figure 4: a decompression engine 420; paragraph 51: the decompression engine 420 reverses the compression performed by the compression engine 418… as is described in more detail in reference to FIG. 11, the decompression engine 420 includes functionality to perform BFP decompression on a compressed sample block read from one of the input ping/pong buffers 410, 412 and to store the decompressed block of samples) for detecting the at least one target (paragraph 29: after the Doppler FFTs, other post-processing, e.g., object detection and angle estimation, may be performed on the range-Doppler array stored in the radar data memory to detect objects in the FOV and to identify the range, velocity and angle of arrival of detected objects)”.  
Regarding Claim 11, which is dependent claim 10, Mani et al. (‘449) anticipates the apparatus of claim 10. Mani et al. (‘449) further anticipates “the other ones of the received signals are more likely to be associated with noise than the selected ones (paragraph 66: dither is simply noise added prior to quantization…the dither signal is three bits because each bit of dither adds approximately 6 dB to the spur free dynamic range (SFDR) for a total SFDR protection of 18 dB…the detection signal-to-noise ratio after the 2D FFT processing of the radar signal is typically 15 to 18 dB), and wherein the first transform circuitry is further to use the memory circuitry for storing representations of the other ones and the select ones in the range bins associated with one of multiple axes of a storage array in the memory circuitry (paragraph 27: performing a range Fast Fourier Transform (FFT) on the digitized samples of each reflected chirp to convert the data to the frequency domain…this range FFT may also be referred to as a one-dimensional (1D) FFT…peak values correspond to ranges (distances) of objects…the results of the range FFTs, i.e., range values, for each receive channel are saved in the radar data memory for further processing…typically, the results of the range FFTs are stored row-wise in the radar data memory, forming an array of range values), and 
the second transform circuitry is further to use another of multiple axes of the storage array for storing velocity-indicative data based on decompressing the compressed representations (paragraph 28: for each range, a Doppler FFT is performed over each of the corresponding range values of the chirps in the frame…that is, a Doppler FFT is performed on each of the column of the array of range values stored in the radar data memory…this Doppler may also be referred to as a two-dimensional (2D) FFT…the peaks in the resulting range-Doppler array correspond to the range and relative speed (velocity) of potential objects … to perform the Doppler FFTs, each column of range values is read from the radar data memory and a Doppler FFT is performed on the range values of the column…the column data access may be referred to as transpose access as the column data access is mathematically equivalent to a transpose operation on the data followed by a row access…the Doppler FFT values may be stored back in the same column memory locations)”.
Regarding Claim 12, which is dependent on independent claim 1, Mani et al. (‘449) anticipates the apparatus of claim 1. Mani et al. (‘449) further anticipates “memory circuitry to compress the representations and store the compressed representations in range bins of the memory circuitry (paragraph 31: provide memory compression techniques for radar data that permit more radar data to be stored in radar data memory…the compression techniques are designed for radar signal processing and are performed after the range FFT when the samples output by the range FFT are stored in radar data memory; paragraph 35: using BFP compression, the output of the 1D FFT can be compressed by taking a block of two samples corresponding to the same range bin across the two receive channels), 
wherein each of at least one of the variable-mantissa floating-point numbers is associated with an exponent value that is shared by or common to multiple ones of the range bins for different chirps or chirp sequences (paragraph 28: For each range, a Doppler FFT is performed over each of the corresponding range values of the chirps in the frame…that is, a Doppler FFT is performed on each of the column of the array of range values stored in the radar data memory; paragraph 32: for each range, a Doppler FFT is performed over each of the corresponding range values of the chirps in the frame…that is, a Doppler FFT is performed on each of the column of the array of range values stored in the radar data memory; paragraph 33: the bits representing the common exponent and the mantissa for the block may be packed consecutively to represent compressed samples for the block)”.
Regarding Claim 13, which is dependent on independent claim 1, Mani et al. (‘449) anticipates the apparatus of claim 1. Mani et al. (‘449) further anticipates “the radar transceiver is to transmit and receive Frequency-Modulated Continuous Wave (FMCW) radar signals (paragraph 35: FMCW radar system), and 
wherein the mantissa values are limited as being selected from a set of predetermined mantissa sizes (paragraph 32: the size of the mantissa is fixed based on the desired accuracy and compression size ... in such instances, the mantissa for each sample is the k most significant bits of each sample beginning with the most significant one bit in the sample, where k is the desired mantissa size)”.  
Regarding independent Claim 15, which is a corresponding method claim of independent apparatus claim 1, Mani et al. (‘449) anticipates all the claimed invention as shown above for claim 1.
Regarding Claim 16, which is dependent on independent claim 15, and which is a corresponding method claim of apparatus claim 10, Mani et al. (‘449) anticipates all the claimed invention as shown above for claim 10.
Regarding Claim 17, which is dependent on independent claim 15, and which is a corresponding method claim of apparatus claim 2, Mani et al. (‘449) anticipates all the claimed invention as shown above for claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (US 2017/0054449 A1), and in view of Davis et al. (US 2017/0293025 A1).
Regarding Claim 4, which is dependent on independent claim 1, as best understood, Mani et al. (‘449) discloses the apparatus of claim 1. Mani et al. (‘449) further discloses “the data processing circuit includes FFT (Fast Fourier Transform) circuitry to compress the representations (paragraph 35: he output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels; paragraph 36: to perform the BFP compression of the 1D FFT samples, the common scale factor for a block of samples is determined and then the samples are compressed based on this common scale factor).”
Mani et al. (‘449) does not explicitly disclose “after sufficient data is collected for discerning a velocity associated with the at least one target, the data processing circuit is to decompress the compressed representations.”
Davis et al. (‘025) relates to radar systems (paragraph 2). Davis et al. (‘025) teaches “after sufficient data is collected for discerning a velocity associated with the at least one target, the data processing circuit is to decompress the compressed representations (paragraph 61: in a radar system, Doppler processing typically comprises performing a fast Fourier transform (FFT) using a sufficiently long time series of complex data at the input to the FFT…this Doppler processing is performed independently on multiple time series, captured simultaneously by multiple virtual receivers for multiple range bins….however, the entire time series must be available before FFT processing can begin…this requires partial time series to be stored in memory as the points of the time series are captured, which can result in a large amount of memory being used…to enable longer scans, or scans with more virtual receivers, or more range bins, and using a limited amount of memory, it is desirable to first compress the time series as they are captured, then store the compressed representations in memory, and once they are fully captured, decompress them prior to performing Doppler processing on them)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of  Mani et al. (‘449) with the 3.  
Regarding Claim 19, which is dependent on independent claim 15, as best understood, Mani et al. (‘449) discloses the method of claim 15. Mani et al. (‘449) further discloses “the radar transceiver includes FFT (Fast Fourier Transform) circuitry that compresses the representations (paragraph 35: the output of the 1D FFT can be compressed by taking a block of two samples corresponding to the same range bin across the two receive channels; paragraph 36: to perform the BFP compression of the 1D FFT samples, the common scale factor for a block of samples is determined and then the samples are compressed based on this common scale factor), 
wherein said at least one strength characteristic includes one or a combination of the following: an amplitude assessment, a signal to noise assessment, an assessment based on at least one peak parameter associated with the received signals (paragraph 27: performing a range Fast Fourier Transform (FFT) on the digitized samples of each reflected chirp to convert the data to the frequency domain…this range FFT may also be referred to as a one-dimensional (1D) FFT…peak values correspond to ranges (distances) of objects).”

Davis et al. (‘025) relates to radar systems (paragraph 2). Davis et al. (‘025) teaches “after sufficient data is collected for discerning a velocity associated with the at least one target, the radar transceiver decompresses the compressed representations (paragraph 34:  In FMCW radar signal processing, a chirp after the 1D FFT may have a dynamic range as high as 90 dB…this high dynamic range is the result of the path loss difference between nearby targets and faraway targets…a 90 dB dynamic range would require approximately fifteen bits of mantissa as each bit provides approximately 6 dB of dynamic range … however, the dynamic range across antennas for a single range bin may be relatively small, e.g., less than 30 dB, which would require approximately five bits of mantissa…further, the dynamic range for adjacent range bins and for the same range bin across different chirps may also quite be small…thus, a block floating point compression technique can be used to compress samples after the 1D FFT that are either in the same or in adjacent range bins4; paragraph 32: block floating point (BFP) compression of radar data after the 1D FFT is performed is provided… block floating point representations in signal processing increase the dynamic range that can be represented by a limited number of bits…in a typical block floating point representation, a block of samples is represented as an exponent common to each sample and a mantissa for each sample…the common exponent is determined for the block of samples based on the largest magnitude sample in the block…in some instances, the mantissa for each sample in the group is represented by the number of bits that accommodates the mantissa of the largest sample; paragraph 33: block floating  point representations are useful for signal dynamics where the amplitudes fluctuate over time yet neighboring samples have similar amplitudes in a particular group)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Mani et al. (‘449) with the teaching of Davis et al. (‘025) for more efficient radar signal processing (Davis et al. (‘025) – paragraph 6). In addition, both of the prior art references, (Mani et al. (‘449) and Davis et al. (‘025)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing FFT and performing data compression for radar returns, storing compressed data in memory for further processing, forming range doppler array or cube for efficient signal processing5.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (US 2017/0054449 A1), in view of Davis et al. (US 2017/0293025 A1), and further in view of Roger et al. (US 2019/0041494 A1).
Regarding Claim 5, which is dependent on independent claim 1, Mani et al. (‘449)/Davis et al. (‘025) discloses the apparatus of claim 1. Mani et al. (‘449) further discloses “memory circuitry and FFT (Fast Fourier Transform) circuitry to compress the representations (paragraph 35: he output of the 1D FFT can be compressed by taking a block of two samples (2*2*16=64 bits) corresponding to the same range bin across the two receive channels; paragraph 36: to perform the BFP compression of the 1D FFT samples, the common scale factor for a block of samples is determined and then the samples are compressed based on this common scale factor) and store the compressed representations in the memory circuitry (paragraph 31: the compression techniques are designed for radar signal processing and are performed after the range FFT when the samples output by the range FFT are stored in radar data memory).”  
Mani et al. (‘449) does not explicitly disclose “after sufficient data is collected for discerning a velocity associated with the at least one target, the data processing circuit is to decompress the compressed 14Docket No. 82153161US01 representations, and wherein in response, the data processing circuit is further to use corresponding decompressed representations and a range-doppler map to detect the at least one target.”
Davis et al. (‘025) relates to radar systems (paragraph 2).  Davis et al. (‘025) teaches “after sufficient data is collected for discerning a velocity associated with the at least one target, the data processing circuit is to decompress the compressed 14Docket No. 82153161US01 representations (paragraph 61: in a radar system, Doppler processing typically comprises performing a fast Fourier transform (FFT) using a sufficiently long time series of complex data at the input to the FFT…this Doppler processing is performed independently on multiple time series, captured simultaneously by multiple virtual receivers for multiple range bins…however, the entire time series must be available before FFT processing can begin…this requires partial time series to be stored in memory as the points of the time series are captured, which can result in a large amount of memory being used…to enable longer scans, or scans with more virtual receivers, or more range bins, and using a limited amount of memory, it is desirable to first compress the time series as they are captured, then store the compressed representations in memory, and once they are fully captured, decompress them prior to performing Doppler processing on them; paragraphs 40-41: estimate the differential velocity between the radar system and a target… during each scan, a correlation with a spreading code with a given delay (e.g., corresponding to the delay with a given target) is calculated…this correlation calculation generates a complex number for a given delay and this repeats N times during a scan… the N complex numbers can be used to determine the Doppler frequency shift at the given delay)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of  Mani et al. (‘449) with the teaching of Davis et al. (‘025) for more efficient radar signal processing (Davis et al. (‘025) – paragraph 6). In addition, both of the prior art references, (Mani et al. (‘449) and Davis et al. (‘025)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing FFT and performing data compression for radar returns, storing compressed data in memory for further processing, forming range doppler array or cube for efficient signal processing6.  
Roger et al. (‘494) relates to the field distributed sensor systems, in particular to a system including one or more radar sensors for sensing distances and velocities (paragraph 2).  Roger et al. (‘494) teaches “in response, the data processing circuit is (paragraph 52: functional unit 73 (decompression, signal restoration) is configured to restore the Range Doppler Maps from the compressed date received from the Radar ECUs 1, 2, 3, etc. via the communication link (cf. FIG. 11, steps X4 and X4a)…these Range Doppler Maps X′(n, m) are supplied to functional unit 74, which includes one or more artificial neural networks that are used to detect radar targets based on the restored Range Doppler Maps  X′(n, m)…the output of functional block 74 is a list of detected radar targets T(i) (i.e. their position and velocity; paragraph 6: detect the at least one radar target based on the decompressed frequency domain data))”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Mani et al. (‘449)/Davis et al. (‘025) with the teaching of Roger et al. (‘494) for more efficient radar signal processing (Roger et al. (‘494) – paragraph 6). In addition, all of the prior art references, (Mani et al. (‘449), Davis et al. (‘025) and Roger et al. (‘494)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing FFT and performing data compression for radar returns, storing compressed data in memory for further processing, forming range doppler array or cube for efficient signal processing7.  

Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (US 2017/0054449 A1), and further in view of Roger et al. (US 2019/0041494 A1).
Regarding Claim 6, which is dependent on independent claim 1, Mani et al. (‘449) discloses the apparatus of claim 1. Mani et al. (‘449) does not explicitly disclose “the data processing circuit is further to use corresponding decompressed representations of the compressed representations and a range- doppler map to detect the at least one target in terms of at least two of the following: position, velocity and angle of direction.”
Roger et al. (‘494) relates to the field distributed sensor systems, in particular to a system including one or more radar sensors for sensing distances and velocities (paragraph 2). Roger et al. (‘494) teaches "the data processing circuit is further to use corresponding decompressed representations of the compressed representations and a range- doppler map to detect the at least one target in terms of at least two of the following: position, velocity and angle of direction (paragraph 52: Functional unit 73 (decompression, signal restoration) is configured to restore the Range Doppler Maps from the compressed date received from the Radar ECUs 1, 2, 3, etc. via the communication link (cf. FIG. 11, steps X4 and X4a)…these Range Doppler Maps X′(n, m) are supplied to functional unit 74, which includes one or more artificial neural networks that are used to detect radar targets based on the restored Range Doppler Maps  X′(n, m)…the output of functional block 74 is a list of detected radar targets T(i) (i.e. their position and velocity))”.  
8.  
Regarding Claim 7, which is dependent on independent claim 1, Mani et al. (‘449) discloses the apparatus of claim 1. Mani et al. (‘449) further discloses “memory circuitry and FFT (Fast Fourier Transform) circuitry to compress the representations and store the compressed representations in the memory circuitry (paragraph 31: the compression techniques are designed for radar signal processing and are performed after the range FFT when the samples output by the range FFT are stored in radar data memory). 
Mani et al. (‘449) does not explicitly disclose “the memory circuitry and FFT are part of a single integrated circuit chip.”
Roger et al. (‘494) relates to the field distributed sensor systems, in particular to a system including one or more radar sensors for sensing distances and velocities (paragraph 2). Roger et al. (‘494) teaches "the memory circuitry and FFT are part of a single integrated circuit chip (claim 22: the radar sensor of claim 21, wherein the transmitter, the receiver, the processor, and the communication interface are included in a single semiconductor chip or a single semiconductor package; Figure 3: MMIC 100; paragraph 55: store data to non-volatile memory)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Mani et al. (‘449) with the teaching of Roger et al. (‘494) for more efficient radar signal processing (Roger et al. (‘494) – paragraph 6). In addition, both of the prior art references, (Mani et al. (‘449) and Roger et al. (‘494)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing FFT and performing data compression for radar returns, storing compressed data in memory for further processing, forming range doppler array or cube for efficient signal processing9.  
Regarding claim 10, which is dependent on independent claim 15, and which is a corresponding method claim of apparatus claim 6, Mani et al. (‘449)/Roger et al. (‘494) discloses all the claimed invention as shown above for claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (US 2017/0054449 A1), and further in view of Wegener (US 8,959,129 B2).
Regarding Claim 8, which is dependent on independent claim 1, Mani et al. (‘449) discloses the apparatus of claim 1. Mani et al. (‘449) further discloses “memory circuitry and FFT (Fast Fourier Transform) circuitry to compress the representations and store the compressed representations in range bins of the memory circuitry (paragraph 31: the compression techniques are designed for radar signal processing and are performed after the range FFT when the samples output by the range FFT are stored in radar data memory)”, range bins for different chirps or chirp sequences “(paragraph 34: the dynamic range for adjacent range bins and for the same range bin across different chirps may also quite be small…a block floating point compression technique can be used to compress samples after the 1D FFT that are either in the same or in adjacent range bins).”
Mani et al. (‘449) does not explicitly disclose “each of at least one of the variable-mantissa floating-point numbers is associated with an exponent value that is shared by or common to multiple ones of the range bins.”
Wegener (‘129) relates to compression of data represented in a floating-point format for efficient storage and transfer in a computing system (column 1 lines 14-16). Wegener (‘129) teaches "each of at least one of the variable-mantissa floating-point numbers is associated with an exponent value that is shared by or common to multiple ones of the range bins (column 7 line 20 – line 38: Figure 6: a sensor processing system for use with embodiments of the compression and decompression of floating-point data…a sensor subsystem 422 detects a physical signal of a particular modality and provides an analog signal representing the physical measurement …the application processor 426 may represent the signal samples as floating-point numbers, as shown in Figure 1…the application processor 426 may compress the floating-point data for a number of purposes, including storage in an internal memory or external storage device; column 7 line 41- column 8 line 3: Figure 7: floating point compression …the exponent values of floating point data are compared to a threshold to separate them into classes, or bins, and the type of compression applied depends on the class…for example, if the floating point number is represented as in Figure. 1, the exponent 14 provides the input exponent 301 …the input exponent 301 of a floating point  number is tested at comparison block 302 to determine if it is greater than a threshold T0…the number NH keeps count of a string of consecutive input exponents 301 that are higher than the threshold T0 and the number NL keeps count of a string of consecutive input exponents 301 that are lower than or equal to the threshold T0…an indicator array stores the length and type of a string of consecutive input exponents for each class…returning to Figure 7, the blocks 304 and 306 determine whether the current input exponent 301 starts a new string of consecutive exponents with respective values above or below/equal to the threshold T0)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Mani et al. (‘449) with the teaching of Wegener (‘129) for high performance computing for sensor radio signals (Roger et al. (‘494) – column 7 lines 20-38). In addition, both of the prior art references, (Mani et al. (‘449) and Wegener (‘129)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing FFT and performing data compression for efficient data transfer and memory usage for sensor signals, storing compressed data in memory for further processing, representing signal data represented in  the form of floating point numbers with exponent and mantissa10.  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (US 2017/0054449 A1), and further in view of Fertonani et al. (US 10,616,016 B2).
Regarding Claim 9, which is dependent on independent claim 1, Mani et al. (‘449) discloses the apparatus of claim 1. Mani et al. (‘449) further discloses “memory circuitry having a temporary memory configuration to store the subset of representations of the received signals for use before the data processing circuit is to compress the representations via the variable-mantissa floating-point numbers (Figure 1: original blocks of data in memory before transforming into compressed block with mantissa and exponent); paragraph 45: Figure 4:  from DMA (direct memory access) to ping pong buffer 410 and 412, compression engine 418… the compression management component 400 is designed to interface with a direct memory access device (DMA); paragraph 48: the input ping/pong buffers 410, 412 are coupled between the DMA and the compression engine 418 to alternately receive blocks of samples to be compressed and between the DMA and the decompression engine 420 to alternately receive compressed sample blocks to be decompressed; paragraph 32: block floating point compression… variable bit width for mantissa).”
Mani et al. (‘449) does not explicitly disclose “for each of a plurality of range-based training operations in which the data processing circuit is to differentiate the subset of representations of the received signals, the subset of representations of the received signals is discarded from the temporary memory configuration in response to being used by the data processing circuit to compress the representations.”
 "for each of a plurality of range-based training operations in which the data processing circuit is to differentiate the subset of representations of the received signals, the subset of representations of the received signals is discarded from the temporary memory configuration in response to being used by the data processing circuit to compress the representations (column 15 lines 14-30: one way of adaptively compressing the FD data is to discard tones of the underlying OFDM modulation that are not used during a particular block of time…the adaptive compression circuitry 800 includes Fourier transform circuitry 810 to convert the digital baseband samples 805 into frequency-domain information 815 for a set of received tones, and selector circuitry 820 to adaptively compress the frequency-domain information 815 into the fronthaul uplink information 845 by discarding information related to at least one tone of the set of received tones identified based on the information received …this generates information from a set of reportable tones 825…the at least one tone is included in a set of receivable tones identified based on setup information and is excluded from a subset of tones identified by a tone map descriptor received)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Mani et al. (‘449) with the teaching of Fertonani et al. (‘016) for more efficient computing for radio signals (Fertonani et al. (‘016) – column 16 lines 20-column 7 line 17). In addition, both of the prior art references, (Mani et al. (‘449) and Fertonani et al. (‘016)) teach features that 11.  
Regarding Claim 18, which is dependent on independent claim 15, Mani et al. (‘449) discloses the method of claim 15. Mani et al. (‘449) further discloses “the radar transceiver transmits and receives Frequency- Modulated Continuous Wave (FMCW) radar signals (paragraph 35: FMCW radar system).”
Mani et al. (‘449) describes that object detection and angle estimation, may be performed on the range-Doppler array stored in the radar data memory to detect objects in the FOV and to identify the range, velocity and angle of arrival of detected objects…once the post-processing is complete, the data in the radar data memory can be discarded (paragraph 29). Mani et al. (‘449) does not explicitly disclose “the radar transceiver temporarily stores data representations of received signals from training chirps, to discern at which range or ranges there are potentially targets, in a memory circuit, and then discards the stored data representations after they are used by the radar transceiver to compress the data representations.”
Fertonani et al. (‘016) relates to processing radio frequency signals by compression and decompression for efficient memory utilization.  Fertonani et al. (‘016) teaches "the radar transceiver temporarily stores data representations of received signals from training tones, to discern at which range or ranges there are potentially (column 15 lines 14-30: one way of adaptively compressing the data is to discard tones that are not used during a particular block of time…the adaptive compression circuitry 800 includes Fourier transform circuitry 810 to convert the digital baseband samples 805 into frequency-domain information 815 for a set of received tones, and selector circuitry 820 to adaptively compress the frequency-domain information 815 into the information 845 by discarding information related to at least one tone of the set of received tones identified based on the information received...this generates information from a set of reportable tones 825…the at least one tone is included in a set of receivable tones identified based on setup information received and is excluded from a subset of tones identified by a tone map descriptor received)”.  Mani et al. (‘449) further discloses that the data representations of received signals are “from chirps (paragraph 26: pre-processing may include performing on samples of each reflected chirp).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Mani et al. (‘449) with the teaching of Fertonani et al. (‘016) for more efficient computing for radio signals (Fertonani et al. (‘016) – column 16 lines 20-column 7 line 17). In addition, both of the prior art references, (Mani et al. (‘449) and Fertonani et al. (‘016)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, performing FFT and performing data compression for efficient data transfer and memory usage for radio frequency signals, storing compressed data in memory for 12.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (US 2017/0054449 A1), and further in view of Bergeon et al. (US 4,787,055).
Regarding Claim 14, which is dependent on independent claim 1, Mani et al. (‘449) discloses the apparatus of claim 1. Mani et al. (‘449) further discloses “the radar transceiver is part of a Frequency-Modulated Continuous Wave (FMCW) radar system in which the radar transceiver is to transmit and receive FMCW radar signals (paragraph 35: FMCW radar system), and 
the radar transceiver includes circuitry that is to compress the representations and store the compressed representations in range bins (paragraph 31: provide memory compression techniques for radar data that permit more radar data to be stored in radar data memory, thus allowing for increased resolution in the same amount of memory…that is, the compression techniques can be used to reduce on-chip memory requirements while maintaining the capabilities of a larger device…the compression techniques are designed for radar signal processing and are performed after the range FFT when the samples output by the range FFT are stored in radar data memory)”. 
Mani et al. (‘449) does not explicitly disclose that the circuity that is “to compress data associated with multiple subsequent chirps and to store the compressed data associated with multiple subsequent chirps in a single memory word.”
 relates to an electronic circuit more especially a circuit capable of working out the discrete Fourier transform calculation for radar signal. Bergeon et al. (‘055)  teaches that the circuity that is “to compress data associated with multiple subsequent chirps and to store the compressed data associated with multiple subsequent chirps in a single memory word (column 12 lines 30-58: the control circuit 127 receives the synchronization instructions and pulses over a bus 699… control circuit 127 is connected by a control bus 160 to an address processor 125 of the DFT coefficient memory...control circuit 127 is connected to a direct memory access processor 629 (DMA)…the address processor 125 of the coefficient memory on the one hand and the direct memory access processor 629 on the other are connected by address buses to an external memory address processor 628… the addresses of the coefficient memory 622 or 625 and of the data memory 623 or 624 are transmitted in a single word...for example, the address of the coefficient memory 622 or 625 is formed by the most significant bits (MSB) of the address word…the address of the data memory 623 or 624 is formed by the least significant bits (LSB) of the address word; column 10 lines 45-63: Figure 9 can be seen a radar spectrum comprising emitted pulses 703 and received echoes 704…such a spectral analysis requires information to be stored over several periods before processing…the digitalized radar signal is stored in a RAM).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Mani et al. (‘449) with the teaching of Bergeon et al. (‘055) for more efficient computing for radio signals (Bergeon 13.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weathers et al. (US 4,513,288) describes arranging the code words in group-complementary codes having sets of word groups comprising of at least eight rows by at least six binary elements; and providing pulse compression over at least three pulses (Claim 1). 
Lerner (US 9,946,687 B2) describes A radar receiver detects signals reflected from objects using a radar antenna and creates a rectangle of data where each row is a sequence of samples of the received signal, with the next row being the next sequence of samples, all sequences together constituting one ramp. Then horizontal (windowed) FFTs are performed on each row of samples…then vertical windowed FFTs are performed on the results of the horizontal FFTs and signals reflected from the objects and detected by the radar receiver show up as “peaks” in the magnitude of the result of the vertical windowed FFTs…the result of a vertical windowed FFT for a particular input antenna of a radar receiver is typically arranged in a two-dimensional array where one 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner interprets power in dB of the range bins as the “strength characteristics.” 
        2 The examiner interprets power in dB of the range bins as the “strength characteristics.” 
        3 This relation between both of the references highly suggests an expectation of success. 
        
        4 The examiner interprets power in dB of the range bins as the “strength characteristics.” 
        5 This relation between both of the references highly suggests an expectation of success. 
        
        6 This relation between both of the references highly suggests an expectation of success. 
        
        7 This relation between all of the references highly suggests an expectation of success. 
        
        8 This relation between both of the references highly suggests an expectation of success. 
        
        9 This relation between both of the references highly suggests an expectation of success. 
        
        10 This relation between both of the references highly suggests an expectation of success. 
        
        11 This relation between both of the references highly suggests an expectation of success. 
        
        12 This relation between both of the references highly suggests an expectation of success. 
        
        13 This relation between both of the references highly suggests an expectation of success.